Exhibit Contacts: GendeLLindheim BioCom Partners Investors Media info@peregrineinc.com Barbara Lindheim (800) 987-8256 (212) 918-4650 PEREGRINE PHARMACEUTICALS REPORTS FINANCIAL RESULTS FOR THE SECOND QUARTER OF FISCAL YEAR 2009 —Three Bavituximab Phase II Cancer Trials and the Company’s Other Clinical Programs All Advanced During the Quarter— —Significant Validation Achieved for Bavituximab and Peregrine’s Anti-PS Anti-Viral Platform in Nature Medicine Publication— —Company Enters into Loan Agreement for Up to $10 Million in Funding— TUSTIN, Calif., December 10, 2008 Peregrine Pharmaceuticals, Inc. (Nasdaq: PPHM) today announced financial results for the second quarter of fiscal year (FY) 2009 ended October 31, 2008. Separately, the company also announced today that it has entered into a loan agreement for up to $10 million in funding to help finance its ongoing clinical development programs for the treatment of cancer and serious viral infections. Peregrine reported a consolidated net loss of $4,497,000, or $0.02 per basic and diluted share, compared to a consolidated net loss of $6,207,000, or $0.03 per basic and diluted share for the same prior year period, a decrease of 28%.The net loss decline of $1,710,000 reflects decreased costs in many areas of Peregrine’s business, including research and development and selling, general and administrative expenses. Total revenues for the current quarter were $1,941,000 compared to $1,892,000 for the comparable quarter last year.Revenues were generated from contract manufacturing services provided by Avid Bioservices and from Peregrine’s contract with the U.S. Defense Threat Reduction Agency (DTRA) to evaluate bavituximab for the treatment of viral hemorrhagic fever infections.Contract manufacturing revenues generated by Avid were $983,000 for the current quarter compared to $1,863,000 for the comparable prior year quarter.This decrease in Avid revenues is primarily due to the timing of product shipments to customers, since several batches of product that were manufactured during the latter part of the second quarter were not shipped until the third quarter, when these revenues will be recorded. Total costs and expenses decreased $1,954,000 to $6,491,000 in the second quarter of FY 2009 from $8,445,000 in the same prior year quarter, a decrease of 23%.The decrease was primarily related to planned reductions in R&D costs associated with Peregrine’s preclinical programs.These reductions were implemented to maximize the R&D resources available to advance the company’s priority clinical product candidates bavituximab and Cotara®.R&D expenses were $4,301,000 in the second quarter of FY 2009, compared to $5,100,000 in the second quarter of FY 2008.The decrease in R&D expense was achieved despite an increase in clinical activity during the quarter.SG&A expenses were down $416,000to $1,527,000 for the second quarter of FY 2009 compared to $1,943,000 for the comparable period in FY 2008, a decrease of 21%.This decrease reflects a reduction in SG&A expenses across the board, reflecting the company’s focus on stringent management of all discretionary expense categories. At October 31, 2008, the company had $8,210,000 in cash and cash equivalents.After the close of the quarter, on December 9, 2008, Peregrine entered into an agreement for a non-convertible term loan with an initial tranche of $5 million that will be funded upon closing, with an option to acquire a second $5 million tranche in the future, upon Peregrine’s satisfaction of certain additional conditions. "This past quarter was highlighted by significant milestones for both our bavituximab cancer and anti-viral programs,” said Steven W. King, president and CEO of Peregrine.“For the first time, we reported patient enrollment underway in three bavituximab Phase II cancer trials, along with encouraging updated results from our Phase II trial testing bavituximab and docetaxel in advanced breast cancer patients.Our anti-viral program received global attention with a publication in the leading journal Nature Medicine highlighting the broad anti-viral potential of bavituximab and other anti-PS antibodies, and we were also awarded a broad U.S. patent covering anti-viral applications of antibodies that directly target PS.These developments, following a major government contract award last quarter to study bavituximab in viral hemorrhagic fever infections, have established our PS-targeting anti-viral platform as an approach that could represent a completely new class of drugs for the treatment of life-threatening viral infections. We look forward to reporting continued progress in our anti-PS programs in the coming months, as well as providing an update on progress in our Cotara® clinical program.” Mr. King continued, "Our Avid manufacturing subsidiary continued to expand its client base during the quarter and increased its manufacturing capacity with the addition of an innovative single-use bioreactor system, which should allow Avid to meet the growing demand for its cell culture production services using state-of-the-art, cost-effective technology.Avid revenues recorded this quarter were lower than last year’s as a result of the timing of shipments of finished product to customers, but based on product now being readied for shipping and our backlog of orders in hand, we expect robust revenue growth from Avid over the remainder of the fiscal year, with revenues in the third quarter of FY 2009 estimated at upwards of $5 million.” Mr. King concluded, “Despite the turmoil in the global financial markets, we have never been more optimistic about the potential of our lead drug candidates.The encouraging progress in our clinical programs to date and increasing scientific recognition of the promise of our innovative technology have already made this fiscal year one of significant achievement, and we look forward to reporting on additional progress in the coming months.” Recent Operating Highlights Bavituximab Anti-Cancer Program Peregrine reported progress in all three Phase II trials in the bavituximab cancer program. § Reported updated early results from the first cohort of patients (Stage A) enrolled in a Phase II trial of bavituximab in combination with docetaxel in advanced breast cancer patients. Bavituximab achieved the pre-specified primary endpoint, with 10 of 14 (71%) evaluable patients achieving an objective tumor response according to RECIST criteria. § Initiated patient dosing in Stage B of the Phase II trial of bavituximab in combination with docetaxel in advanced breast cancer patients. § Completed patient enrollment in Stage A of the Phase II trial of bavituximab in combination with carboplatin and paclitaxel in patients with advanced breast cancer. § Completed patient enrollment in Stage A of the Phase II trial of bavituximab in combination with carboplatin and paclitaxel in patients with non-small cell lung cancer. Bavituximab Anti-Viral Program The company continued to advance its bavituximab anti-viral program and received major validation for its anti-PS anti-viral platform. § Reported publication of data in Nature Medicine that supports the broad anti-viral potential of Peregrine’s anti-PS antibody platform, showing that its PS-targeting drug bavituximab can cure lethal virus infections in animal disease models. § Was awarded a U.S. patent that includes broad claims covering anti-viral applications of antibodies that directly bind to aminophospholipids, including PS, which represent a novel target for anti-viral therapies. § Reported that the company's anti-PS technology was positively highlighted in scientific sessions at the AIDS Vaccine 2008 conference in Cape Town, South Africa. Other Developments § Entered into a loan agreement for up to $10 million in funding to finance ongoing development efforts. § Avid Bioservices signed a manufacturing supply agreement with Catalyst Biosciences, Inc. to produce clinical-grade material in support of their candidate to treat acute bleeding in hemophilia patients. § Avid Bioservices expanded its biomanufacturing capabilities with the installation of two Thermo Scientific HyClone Single-Use Bioreactors, which further enhance Avid's ability to meet the growing demand for its cell culture production services. § Received a letter from NASDAQ that provides Peregrine with additional time to regain compliance with NASDAQ's $1.00 minimum bid price rule. Peregrine now has until April 27, 2009 to regain compliance. § Received shareholder approval at the Annual Meeting of Stockholders held on October 21, 2008, for a proposal that provides the company's Board of Directors with discretionary authority over the course of the next year to implement a reverse split of the issued and outstanding shares of Peregrine's common stock. Conference Call The company will host a conference call today, December 10, 2008 at 11:30 a.m.
